

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 46

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Lugar (for himself,

			 Mr. Biden, Mr.

			 Hagel, and Mr. Reid)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Commemorating the life of the late Zurab

		  Zhvania, former Prime Minister of the Republic of Georgia.

	

	

		

			Whereas on the night of

			 February 3, 2005, the Prime Minister of the Republic of Georgia, Zurab Zhvania,

			 died, apparently due to carbon monoxide poisoning caused by a malfunctioning

			 heater;

		

			Whereas the death of Prime

			 Minister Zhvania at the age of 41 is a tragic loss for the Republic of

			 Georgia;

		

			Whereas Zurab Zhvania was a

			 dedicated reformer whose visionary leadership inspired a new generation of

			 political leaders in the Republic of Georgia;

		

			Whereas Zurab Zhvania founded

			 the Citizen’s Union Party, which won elections in 1995, making him the Speaker

			 of the Georgian Parliament;

		

			Whereas under the leadership

			 of Speaker Zhvania, the Georgian Parliament was transformed into an effective

			 and transparent legislative institution;

		

			Whereas in November 2001,

			 Speaker Zhvania resigned his position in protest when government authorities

			 attempted to suppress the leading independent television station in the

			 Republic of Georgia;

		

			Whereas Zurab Zhvania formed

			 the United Democrats, a party that blossomed into one of the major forces that

			 brought about the Rose Revolution in the Republic of Georgia in November

			 2003;

		

			Whereas in the most dangerous

			 hours of the Rose Revolution, when it appeared that armed force could be used

			 against the peaceful protestors, Zurab Zhvania dismissed his bodyguards and led

			 a march to Parliament accompanied only by his young children;

		

			Whereas Zurab Zhvania was

			 named Prime Minister of the Republic of Georgia in November 2003, and led

			 governmental efforts to develop and implement far-reaching economic, judicial,

			 military, and social reforms thereby turning the promise of the Rose Revolution

			 into real results that have dramatically improved life in the Republic of

			 Georgia;

		

			Whereas the strong commitment

			 of Zurab Zhvania to the peaceful restoration of the territorial integrity of

			 Georgia was most recently displayed in the central role he played in the

			 development of the unprecedented and generous proposal of the Republic of

			 Georgia for resolving the status of South Ossetia peacefully and justly;

			 and

		

			Whereas Zurab Zhvania’s

			 vision of the historical destiny of Georgia was eloquently expressed before the

			 Council of Europe on April 27, 1999, when he said, “I am Georgian and

			 therefore, I am European”: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				expresses its deepest

			 condolences to the family of Zurab Zhvania for their tragic loss of a son,

			 husband, and father;

			

				(2)

				commends the courage, energy,

			 political imagination, and leadership of Zurab Zhvania that were so critical to

			 the development of a democratic Republic of Georgia; and

			

				(3)

				recognizes that the

			 integration of the Republic of Georgia into Euro-Atlantic institutions will be

			 the completion of the vision of Zurab Zhvania and his most lasting

			 legacy.

			

